HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Hines Global REIT, Inc. (“Hines Global” and, together with Hines Global REIT Properties, LP (the “Operating Partnership”), the “Company”) made the following acquisitions since January1, 2010: Property Name Date of Acquisition Net Purchase Price 17600 Gillette June 9, 2010 $20.4 million Brindleyplace Project July 7, 2010 $282.5 million Hock Plaza September 8, 2010 $97.9 million Southpark October 19, 2010 $31.3 million FiftySouth Sixth November 4, 2010 $180.0 million The unaudited pro forma consolidated balance sheet is not presented as the acquisitions of 17600 Gillette, the Brindleyplace Projectand Hock Plazaoccurred prior toSeptember 30, 2010 and no adjustments were made to the balance sheet. The unaudited pro forma consolidated statements of operations assume that the Company’s acquisitions of 17600 Gillette, the Brindleyplace Project and Hock Plazaoccurred on January1, 2009. In management’s opinion, all adjustments necessary to reflect the effects of these acquisitions have been made. The unaudited pro forma consolidated statements of operations are not necessarily indicative of what actual results of operations would have been had the Company made these acquisitions on the first day of each period presented, nor does it purport to represent the results of operations for future periods. On October 19, 2010, the Company acquired Southpark, an industrial/flex office parkcomplex of four buildings located in Austin, Texas. Thefinancial statements ofSouthpark are required to be filed on or before January 4, 2011. As a result, no adjustments have been included in the unaudited pro forma statements of operations related to Southpark. On November 4, 2010, the Company acquiredFifty South Sixth, a 29-story office building located in Minneapolis, Minnesota. The financial statements ofFifty South Sixthare required to be filed on or before January 20, 2011. As a result, no adjustments have been included in the unaudited pro forma statements of operations related toFifty South Sixth. 1 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2010 Other Adjustments Pro Forma Revenues: Rental revenue $ $ (a) $ 28,770,975 Other revenue (a) 1,680,607 Total revenues 30,451,582 Expenses: Property operating expenses (a) 5,720,420 Real property taxes (a) 981,119 Property management fees (a) 875,483 Depreciation and amortization (a) Acquisition related expenses (b) 670,576 Asset management and acquisition fees (e) General and administrative expenses — Total expenses Income (loss) before other income (expenses) and provision for income taxes (3,205,465) Other income (expenses): Loss on interest rate swap contracts — Other losses Interest expense (c) (9,011,183) Interest income 75,370 Income (loss) before provision for income taxes Provision for income taxes (a) Net income (loss) (17,075,205) Net(income) lossattributable to noncontrolling interests (d) 5,027,398 Net income (loss) attributable to common stockholders $ $ $ (12,047,807) Basic and diluted loss per common share: $ $ (0.84) Weighted average number common shares outstanding See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statements. 2 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the Nine Months Ended September 30, 2010 (a) To record the pro forma effect of the Company’s acquisitions of 17600 Gillette, the Brindleyplace Project and Hock Plaza (based on their historical results ofoperations)assuming that the acquisitions had occurred on January1, 2009. (b) To eliminate the effect of non-recurring acquisition expenses recordedin relationto the Company’s acquisitions of 17600 Gillette, the Brindleyplace Project and Hock Plaza. (c) To record the pro forma effect of the Company’s interest expense assuming that the Company had permanent financing in place as of January1, 2009 related to its acquisitions of the Brindleyplace Project and Hock Plaza as follows: On July 7, 2010, the Company entered into a £121.1 million ($183.7 million assuming a rate of $1.52 per GBP based on the transaction date) mortgage with Eurohypo AG related to the acquisition of the Brindleyplace Project.Interest on approximately £90.8 million ($137.7 million assuming a rate of $1.52 per GBP based on the transaction date) of the loan balance was fixed at closing at 3.91% through multiple 5-year swaps with Eurohypo. On September 8, 2010,the Company assumed an $80.0 million note related to the acquisition of Hock Plaza. At the time of acquisition, the fair value of this note was estimated to be $77.1 million, resulting in a discount of $2.9 million, which is being amortized into interest expense over the term of the note. The loan requires monthly payments of interest only until January 2011, with monthly payments of principal and interest due thereafter. The loan has a fixed interest rate of 5.58%, matures in December 2015 and is secured by a first priority lien on Hock Plaza and assignments of all personal property including its leases and rents.The adjustment for Hock Plaza includes amortization of the fair value adjustment related to the assumed mortgage for Hock Plaza. (d) The Company owns a 60% interest in the Brindleyplace Project through the Brindleyplace JV, a joint venture itformed with Moorfield Real Estate Fund II GP Ltd. ("Moorfield"). The Company has consolidated the Brindleyplace JV and its wholly-owned subsidiaries in its financial statements. The purpose of this adjustment is to allocate 40% of the pro forma net income of the Brindleyplace JV to Moorfield in accordance with the joint venture agreement. (e) To record the pro forma effect of the Company's 1.5% asset management fee assuming that the acquisitions of 17600 Gillette, the Brindleyplace Project and Hock Plazahad occurred on January1, 2009.In addition, this adjustment includesamounts required to eliminate the effect of non-recurring acquisition fees included in the Company’s statement of operations for thenine months endedSeptember 30, 2010 related tothese acquisitions. 3 HINES GLOBAL REIT, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December 31, 2009 Year Ended December 31, 2009 Other Adjustments Pro Forma Revenues: Rental revenue $ — $ (a) $ 38,718,735 Other revenue — (a) Total revenues — 40,931,863 Expenses: Property operating expenses — (a) Real property taxes — (a) 1,275,286 Property management fees — (a) Depreciation and amortization — (a) 30,438,404 Asset management and acquisition fees — (e) 2,205,141 Organizational expenses — 337,397 General and administrative expenses — 227,611 Total expenses Loss before other income (expenses) and provision for income taxes (2,379,745) Other income (expenses): Other losses — Interest expense — (b) (12,075,576) Interest income 9,123 Loss before provision for income taxes Provision for income taxes — (a) Net loss $ $ $ (16,073,073) Net loss attributable to noncontrolling interests (c) 4,914,214 Net loss attributable to common stockholders $ $ $ (11,158,859) Basic and diluted loss per common share: $ $ (1.01) Weighted average number common shares outstanding (d) 11,087,845 See notes to unaudited pro forma consolidated statement of operations and notes to unaudited pro forma consolidated financial statements. 4 Notes to Unaudited Pro Forma Consolidated Statement of Operations for the Year Ended December 31, 2009 (a) To record the pro forma effect of the Company’s acquisitions of 17600 Gillette, the Brindleyplace Project and Hock Plaza (based on their historical results of operations)assuming that the acquisitions had occurred on January1, 2009. (b) To record the pro forma effect of the Company’s interest expense assuming that the Company had permanent financing in place as of January1, 2009 related to its acquisitions of the Brindleyplace Project and Hock Plaza as follows: On July 7, 2010, the Company entered into a £121.1 million ($183.7 million assuming a rate of $1.52 per GBP based on the transaction date) mortgage with Eurohypo AG related to the acquisition of the Brindleyplace Project.Interest on approximately £90.8 million ($137.7 million assuming a rate of $1.52 per GBP based on the transaction date) of the loan balance was fixed at closing at 3.91% through multiple 5-year swaps with Eurohypo. On September 8, 2010, the Company assumed an $80.0 million note related to the acquisition of Hock Plaza. At the time of acquisition, the fair value of this note was estimated to be $77.1 million, resulting in a discount of $2.9 million, which is being amortized into interest expense over the term of the note. The loan requires monthly payments of interest only until January 2011, with monthly payments of principal and interest due thereafter. The loan has a fixed interest rate of 5.58%, matures in December 2015 and is secured by a first priority lien on Hock Plaza and assignments of all personal property including its leases and rents.The adjustment for Hock Plaza includes amortization of the fair value adjustment related to the assumed mortgage for Hock Plaza. (c) To allocate 40% of the pro forma net income of the Brindleyplace JV to Moorfield in accordance with the joint venture agreement. (d) To record the pro forma effect of the proceeds required from the issuance of shares of the Company’s common stock to complete the acquisitions described in (a)and (b) above, less amounts received from the financing activities described in (b)above.This adjustment assumes thatthe Company sold shares at a price of $10 per share less commissions, dealer manager fees and issuer costs. Pro Forma Year Ended December 31, 2009 Cash needed to acquire 17600 Gillette $ Cash needed to acquire the Brindleyplace Project Cash needed to acquire Hock Plaza S Net cash received from each share of common stock issued $ Common stock needed to purchase the properties listed above Less: Historical weighted average common shares outstanding (e) To record the pro forma effect of the Company's 1.5% asset management fee assuming that the acquisitions of 17600 Gillette, the Brindleyplace Project andHock Plazahad occurred on January1, 2009. 5 HINES GLOBAL REIT, INC. NOTESTO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2010 and the Year Ended December 31, 2009 (1)Investment Properties Acquired After January 1, 2009 On June 9, 2010, the Company acquired 17600 Gillette, a two-story office building located in Irvine, California. The building was constructed in 1977 and contains 98,925square feet of rentable area which is 100% leased. On July 7, 2010, the Brindleyplace JV consummated its acquisition of the Brindleyplace Project. The Brindleyplace Project consists of five office buildings including ground-floor retail, restaurant and theatre space, and a 903-space multi-story parking garage constructed from 1997 - 2000. The Brindleyplace Project consists of 560,200 square feet of rentable area that is 99.2% leased to 29 tenants. The Company owns a 60% interest in the Brindleyplace Project through the Brindleyplace JV, a joint venture itformed with Moorfield . The Company has consolidated the Brindleyplace JV and its wholly-owned subsidiaries in its financial statements. On September 8, 2010 the Company acquired Hock Plaza, a 12-story office building located in Durham, North Carolina.Hock Plaza was constructed in2004 and consists of 327,160 square feet of rentable area that is 99% leased to three tenants. On October 19, 2010, the Company acquired Southpark, an industrial/flex office parkcomplex of four buildings located in Southeast Austin. The financial statements of Southpark are required to be filed on or before January 4, 2011. As a result, no adjustments have been included in the unaudited pro forma statements of operations related to Southpark. On November 4, 2010, the Company acquiredFifty South Sixth, a 29-story office building located in Minneapolis, Minnesota. The financial statements of Fifty South Sixthare required to be filed on or before January 20, 2011. As a result, no adjustments have been included in the unaudited pro formastatements of operations related toFifty South Sixth. The unaudited pro forma consolidated statements of operations assume that all acquisitions described above exceptSouthparkandFifty South Sixth occurred on January1, 2009. 6
